ON MOTION FOR REHEARING.
MacIntyre, J.
The defendant contends that this court erred in deciding that there was a valid waiver because an essential ingredient of waiver is actual knowledge, whereas the record shows no such knowledge, and in order for us to have so decided we must have assumed that the defendant actually knew that the deceased did not remain in good health for thirty days after the reinstatement of the policy. Waiver, as referred to in insurance eases, is sometimes loosely used in the sense bf estoppel. A waiver has been defined as “ an intentional relinquishment of a known right.” Black’s Law Dictionary, 688; United Benevolent Society v. Freeman, 111 Ga. 355 (3) (36 S. E. 764). It seems to us that the question here involved is not one merely of waiver, but involves a question of a waiver plus such acts and conduct supporting the waiver as amount *305to an estoppel. Estoppel means “that a party is precluded by his own acts from asserting a right to the detriment of another who, entitled to rely on such conduct, has acted thereon.” Black’s Law Dictionary. It has also been defined as “when a man is concluded by his own act or acceptance to say the truth.” 1 Abbott’s Dictionary, 445. Thus the insurance company, in the first place, waived the right to forfeit the policy on account of delinquency in payment of premiums by subsequently accepting them (the delinquent payments), and thereafter receiving for several months the regular premiums which were regularly and timely paid. As to the thirty-day period during which time the deceased was required to be in good health in order to be reinstated, the defendant, by unconditionally accepting the regular premiums duly and regularly paid after the expiration of this period, was estopped, in consequence of its own acts of a contrary tenor, from denying the fact that the deceased was not in good health during the said period. Such conduct in accepting payment of the premiums and assessments, it is true, does not change the fact (if we concede such to be a fact), that the insured did not remain in good health for thirty days after the reinstatement of the policy; however, it does bar the insurance company from saying that it did not lmoAV of this fact, because the deceased was entitled to rely and act on the conduct of the defendant insurance company, and, having acted thereon when he would not otherwise have done so, the company is estopped, for it has placed itself in a position where it would be inequitable to allow it to make such a defense. Alabama, Construction Co. v. Continental Car &c. Co., 131 Ga. 365 (62 S. E. 160); Yarbrough v. Seagraves, 47 Ga. App. 436 (170 S. E. 553); Southern Mfg. Co. v. R. L. Moss Mfg. Co., 13 Ga. App. 847 (81 S. E. 263); Life & Casualty Ins. Co. of Tenn. v. Carter, 55 Ga. App. 622 (191 S. E. 153). Rehearing denied.